Citation Nr: 1505048	
Decision Date: 02/03/15    Archive Date: 02/09/15

DOCKET NO.  09-26 724	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased evaluation for the neurological manifestations of the gunshot wound (GSW) residuals of the left thigh, to include a rating in excess of 10 percent prior to October 11, 2012, and an evaluation in excess of 20 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel

INTRODUCTION

The Veteran appellant had active service in the United States Army from September 1987 to September 1991, including approximately six months in Southwest Asia.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision issued by the Regional Office (RO) of the Department of Veterans Affairs (VA) Waco, Texas.

After the appellant disagreed with the December 2008 denial of an evaluation in excess of 10 percent for the left lower extremity neuritis, the RO issued a rating decision, in November 2012, that addressed the neuritis disability.  In particular, the RO increased the rating for the neuritis from 10 percent to 20 percent, effective from October 11, 2012.  However, the appellant did not state then or thereafter that he was satisfied with the disability ratings assigned for the neuritis disability.  The law provides that in these circumstances, it is to be presumed that the Veteran is seeking the maximum benefit allowed by law and regulation, and "it follows that such a claim remains in controversy where less than the maximum available benefit is awarded." AB v. Brown, 6 Vet. App. 35, 38 (1993).  Therefore the issue on appeal is as listed on the title page.

In March 2011, a Travel Board hearing was held at the RO before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.  The Board subsequently remanded the issue on appeal for additional development in November 2013; the case has now been returned to the Board for appellate review.

In addition to the paper claims files, there is an electronic file associated with the claim.  The electronic file does currently contain evidence pertinent to the claim, including VA treatment records dated between September 2006 and September 2013.  

The issue of entitlement to an increased rating for the gunshot wound (GSW) scarring has been raised by the record (see, e.g. report of August 2008 VA examination).  

The issue of entitlement to service connection for Muscle Group (MG) X and MG XIII has been raised by the record (see, e.g. report of October 2012 VA examination).  

The issue of clear and unmistakable error (CUE) in the rating of February 1993 that only granted service connection for two scars but not muscle or nerve damage from a long-track bullet wound and only assigned noncompensable ratings for the scars (despite a November 1991 VA examination finding of a hypertrophied and somewhat tender scar) was raised by the Veteran in July 2010.  

The issue of the effective date for additional compensation for dependents was raised by the Veteran in a written statement he submitted in January 2014.

None of these issues has been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over those matters and they are all referred to the AOJ for appropriate action.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In an April 2007 rating decision, service connection for peripheral neuritis of the left lower extremity was granted by the RO and an initial evaluation of 10 percent, effective September 29, 2006, was assigned.  The 10 percent evaluation was assigned under the requirements of Diagnostic Code 8520; this code is for the sciatic nerve.  The RO did not offer any explanation as to why the sciatic nerve and only the sciatic nerve was affected.

An October 2012 VA medical examination led to the identification of the external popliteal (common peroneal), musculocutaneous (superficial peroneal), anterior tibial (deep peroneal), internal popliteal (tibial), posterior tibial and anterior crural (femoral) nerves as being affected by the service-connected GSW.  However, the examiner did not indicate if those nerves had been affected throughout the course of the appeal period.  In a rating action issued in November 2012, the RO increased the evaluation for the left lower extremity neuritis to 20 percent.  The increased evaluation was still listed as being under the provisions of Diagnostic Code 8520.  

Because it was unknown how the RO determined that the appellant's sciatic nerve, and only that nerve, had been affected by the service-connected peripheral neuritis of the left lower extremity, the Board remanded the case for the gathering of medical records and a VA medical examination of the appellant.  That examination was accomplished in November 2013, and the examiner stated that mild incomplete paralysis of the following nerves was observed: the sciatic nerve; the external popliteal (common peroneal) nerve; the musculocutaneous (superficial peroneal) nerve; the anterior tibial (deep peroneal) nerve; the internal popliteal (tibial) nerve; the posterior tibial nerve; and the anterior crural (femoral) nerve.  The examiner further stated that electromyography (EMG) and nerve conduction studies (NCS) testing had been ordered and that further information was therefore pending.  

However, the case was transferred to the Board, in December 2013, without the results of the EMG/NCV testing ordered by the VA examiner.  In addition, there was no opinion from the examiner that addressed the nature and extent of the appellant's left lower extremity neuropathy during the entire appeal period as directed by the November 2013 Board remand.  

The United States Court of Appeals for Veterans Claims (Court) has held that a remand by the Court or the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  In D'Aries v. Peake, 22 Vet. App. 97, 105 (2008), the Court held that there must be substantial compliance with the terms of a Board remand.  Those requirements have not yet been fulfilled and the case, regrettably, must again be remanded. 

Therefore, to ensure full compliance with due process requirements, this case is REMANDED for the following: 

1.  Obtain from the appellant the names and addresses of all VA, government, and private physicians and/or medical facilities that have provided him with any treatment for his neuritis since 2013, and secure all available relevant reports not already of record from those sources.  In particular, obtain all outstanding VA treatment records, to include the results of all EMG/NCS testing.  

2.  To the extent there is an attempt to obtain any of these records that is unsuccessful, the claims file must contain documentation of the attempts made.  The appellant and his representative must also be informed of the negative results and be given opportunity to secure the records.

3.  After completing any additional notification and/or development action deemed warranted by the record, have the physician who conducted the November 2013 VA examination address the following questions:

	a.  is the mild incomplete paralysis of the sciatic nerve related to the service-connected GSW?  If yes, what is the historical degree of impairment since 2007 due to this nerve?
	b.  is the mild incomplete paralysis of the external popliteal (common peroneal) nerve related to the service-connected GSW?  If yes, what is the historical degree of impairment since 2007 due to this nerve?  Does any related anesthesia cover the entire dorsum of the foot and toes?
	c.  is the mild incomplete paralysis of the musculocutaneous (superficial peroneal) nerve related to the service-connected GSW?  If yes, what is the historical degree of impairment since 2007 due to this nerve?
	d.  is the mild incomplete paralysis of the anterior tibial (deep peroneal) nerve related to the service-connected GSW?  If yes, what is the historical degree of impairment since 2007 due to this nerve?
	e.  is the mild incomplete paralysis of the internal popliteal (tibial) nerve related to the service-connected GSW?  If yes, what is the historical degree of impairment since 2007 due to this nerve?
	f.  is the mild incomplete paralysis of the posterior tibial nerve related to the service-connected GSW?  If yes, what is the historical degree of impairment since 2007 due to this nerve? and 
	g.  is the mild incomplete paralysis of the anterior crural (femoral) nerve related to the service-connected GSW?  If yes, what is the historical degree of impairment since 2007 due to this nerve?

If the examiner uses results obtained from an EMG and/or NCV tests or other such tests, the examiner must explain, in terms meaningful to a layperson, the base line results versus those obtained for the appellant.  The examiner must explain the meaning of any abnormal results that are obtained.  The examiner must also explain how any abnormal result classifies the appellant as having mild, moderate, or severe incomplete paralysis or complete paralysis with respect to each affected nerve.

Also, the physician must explain whether, for each affected nerve, the peripheral neuropathy is wholly sensory in nature.  The examiner must explain in detail what limitation of motion and function is caused by the identified left lower extremity peripheral neuropathy.  The examiner must also report whether the appellant suffers from any tics, pain, numbness, foot drop, muscle weakness and/or atrophy.

4.  Upon receipt of the VA examination report, conduct a review to verify that all requested opinions have been provided.  If information is deemed lacking, refer the report to the VA examiner for corrections or additions.

5.  If any additional development is necessary to re-adjudicate the issue, especially in light of any newly received records, that development should be done.

6.  After all appropriate development has been accomplished, review the record, including any newly acquired evidence, and re-adjudicate the claim on appeal (evaluation from 2007).  The readjudication must reflect consideration of all the evidence of record and be accomplished with application of all appropriate legal theories, to include 38 C.F.R. § 3.321 and Hart v. Mansfield, 21 Vet. App. 505 (2007).

7.  If the benefit sought on appeal remains denied, provide the appellant and his representative a Supplemental Statement of the Case (SSOC) and an appropriate period of time for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

